             Case 1:20-cv-03243-SMJ                  ECF No. 13          filed 03/02/21     PageID.71 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                  for the_                                     EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                                Mar 02, 2021
              BRYAN LEE PONCE-HOLDER,
                                                                                                                    SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                 v.                                  )       Civil Action No. 1:20-cv-03243-SMJ
                                                                     )
                 STATE OF WASHINGTON,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The petition, ECF No. 1, is DISMISSED under Rule 4 of the Rules Governing Section 2254 Cases in the United States
’
              District Courts.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       SALVADOR MENDOZA, JR.                                 on a petition
      for Writ of Habeas Corpus.


Date: 3/2/2021                                                              CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
